Exhibit 10.17

McDERMOTT INTERNATIONAL, INC.

Summary of

Executive Officer

2010 Base Salary and

Target EICP Compensation

 

Executive Officer   

Base

Salary

  

Target Award Opportunity

(as a % of 2010 base salary)

 

John A. Fees

    Chief Executive Officer,

    McDermott International, Inc.

   $ 922,500    100 % 

Michael S. Taff

    Senior Vice President & Chief Financial Officer,

    McDermott International, Inc.

   $ 520,150    70 % 

Brandon C. Bethards

    President & Chief Executive Officer,

    The Babcock & Wilcox Company

   $ 539,360    70 % 

Robert A. Deason

    Executive Vice President,

    J. Ray McDermott, S.A.

   $ 555,000    70 % 

Stephen M. Johnson

    President & Chief Executive Officer,

    J. Ray McDermott, S.A.

   $ 768,750    85 % 

John T. Nesser

    Executive Vice President & Chief Operating Officer,

    J. Ray McDermott, S.A.

   $ 512,500    70 % 